Paiíte, J.
The defendant in this suit recovered certain premises of the plaintiff in an action for the recovery of real property. He was put in possession under the judgment, and took possession of a crop of wheat, part of which had been cut and a part of which was still uncut at the time he took the land. This action was brought to recover for this taking of the wheat, and the question is, which of the parties was entitled to it %
The authorities cited by the respondent’s counsel seem .to show, that, upon the facts here presented, the crop belonged to the defendant. It was sowed long after the suit to recover the land was begun, and there is no fact upon which the case can be taken out of the rule they establish.
By the Gourt. — The judgment is affirmed, with costs.